United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1605
Issued: August 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2015 appellant, through counsel, filed a timely appeal from an April 22, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days has elapsed since the last merit decision dated December 19, 2014, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
On appeal counsel alleges that OWCP improperly denied merit review when it did not
evaluate the medical evidence of record to determine whether additional conditions or disability

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

should have been accepted as causally related to the accepted employment injury as of
October 1, 2014.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration on the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 31, 2013 appellant, a 59-year-old pipefitter, slipped on a wet floor and injured his
right shoulder. He filed a claim for a traumatic injury (Form CA-1) on August 20, 2013, which
OWCP accepted for right shoulder sprain.
In a report dated August 12, 2013, Dr. James E. Henry, an osteopath and a specialist in
orthopedic surgery, examined appellant and diagnosed right shoulder sprain. Appellant
underwent radiographic testing, the results of which showed no fracture, dislocation, or tumor.
In a follow-up report dated October 30, 2013, Dr. Henry advised that appellant underwent
a magnetic resonance imaging (MRI) scan of his right shoulder which showed that he had a
partial tear of the supraspinatus, degenerative in nature; a full-thickness tear of the subscapularis
tendon with medial subluxation of the biceps tendon; and acromioclavicular joint arthritis with
subacromial bursitis. He recommended that appellant undergo surgery in light of the fact that he
had not responded well to physiotherapy. Dr. Henry advised that he was formally requesting
authorization from OWCP for the proposed surgery.
In a November 20, 2013 report, Dr. Henry advised that appellant was unable to return to
work at that time because he was scheduled to undergo right shoulder surgery on
December 5, 2013. He reported that, following the surgery, appellant was expected to miss work
for an additional two to three months while he underwent a course of rehabilitation.
On November 20, 2013 OWCP authorized appellant’s request for right shoulder surgery.
On December 5, 2013 Dr. Henry performed right shoulder surgery on appellant.
Appellant underwent an arthroscopic procedure, a debridement of biceps tendon and labral
debridement, to repair tears of the supraspinatus and subscapularis right shoulder, biceps
tenosynovitis, labral tear, and acromioclavicular impingement.
On December 11, 2013 appellant filed a claim for a recurrence of disability (Form CA-2)
alleging that his inability to work as of November 19, 2013 was caused or aggravated by his
accepted July 31, 2013 employment injury. By decision dated January 10, 2014, OWCP accepted
the claim for a recurrence of disability and formally authorized appellant’s right shoulder
surgery. Appellant was placed on the periodic rolls on January 17, 2014.
On June 24, 2014 Dr. Henry performed a second surgery on appellant to repair a
recurrent tear of the right rotator cuff.
On October 22, 2014 appellant filed a new claim for a recurrence of disability, alleging
that his inability to work as of September 29, 2014 was caused or aggravated by his accepted
2

July 31, 2013 employment injury. He indicated on the claim form that the recurrence occurred
on September 29, 2014 when he opened a sliding window and his right shoulder began to hurt
again. The employing establishment controverted the claim. It noted on the form that the duties
of appellant’s light-duty job did not include working at a station with a sliding window, nor did
they require strenuous straining or physical activity. Rather, appellant’s duties only included
directing people to facilities and serving as a visitor contact person. The employing
establishment further asserted that, although he reported that he sustained a recurrence of
disability while opening a window on September 29, 2014, appellant did not begin his light-duty
assignment until October 1, 2014 and did not consult a physician until October 22, 2014.
By letter dated November 5, 2014, OWCP advised appellant that its records indicated
that, following his original injury/illness, he had returned to light-duty work on October 1, 2014
and had subsequently stopped work completely. It noted that the exact date he stopped work was
unclear. OWCP advised appellant that it had not received any supporting documentation with
his claim form. It requested that he provide additional factual and medical evidence, including
medical evidence establishing that his accepted work-related conditions subsequently worsened
without intervening cause. Appellant was afforded 30 days to submit this additional evidence.
In a November 14, 2014 report, Dr. Henry advised that appellant continued to have right
shoulder pain after his second surgery of June 24, 2014. He noted that appellant was no longer
working and that he had applied for social security disability. Dr. Henry reported that he was
still recovering from the second surgery, but did not have recurrent rotator cuff tear. He
diagnosed advanced arthritis of the right shoulder with severe tissue degeneration and did not
recommend a third surgery or an additional MRI scan. Dr. Henry advised that he hoped to
increase appellant’s ability to perform activities of daily living.
On December 8, 2014 appellant submitted a Form CA-7 requesting wage-loss
compensation from October 6 to December 12, 2014.
In a December 9, 2014 report, Dr. James Kipnis, a specialist in orthopedic surgery,
advised that appellant was experiencing pain due to a work-related right shoulder condition. He
requested authorization for an additional MRI scan of the right shoulder as appellant had a
possible recurrent tear with some degenerative findings and was not tolerating physical therapy
because of the pain.
By decision dated December 19, 2014, OWCP denied the claim for a recurrence of
disability, commencing September 29, 2014. It noted that although appellant had indicated on
his October 22, 2014 Form CA-2a that the date he sustained recurrence of disability was
September 29, 2014, he was still on the periodic rolls on that date and was still receiving
compensation for total disability at that time. OWCP also noted that he indicated on the form
that the recurrence occurred on September 29, 2014 when he opened a sliding window and his
right shoulder began to hurt again. It found that appellant did not return to work on light duty
until October 1, 2014. The decision further related that the evidence of record from
September 17, 2014 found that he could work with restrictions for four hours a day, and
therefore he had returned to work for four hours a day on October 1, 2014. Medical evidence
dated November 14, 2014 indicated that appellant did not have a recurrent rotator cuff tear, but
rather had advanced arthritis of the shoulder, with severe degeneration. Therefore OWCP found

3

that the medical evidence of record did not support disability due to the accepted condition of
right shoulder strain.
By letter dated February 11, 2015, appellant, through counsel, requested reconsideration
of the December 19, 2014 decision. He asserted that OWCP’s December 19, 2014 decision
warranted reconsideration on the additional basis that appellant sustained a recurrence of
disability beginning October 6, 2014. Counsel argued that the medical evidence of record
established that the recurrence of his total disability starting October 6, 2014 was sustained as a
result of injuries and conditions causally related to the July 31, 2013 work injury. He further
argued that OWCP failed to accept all of the medical conditions which were causally related to
appellant’s July 31, 2013 employment injury.
In a December 31, 2014 report, Dr. Kipnis noted that he was treating appellant for torn
right rotator cuff. He advised that appellant was experiencing severe pain in his right shoulder
and had undergone a right shoulder MRI scan which showed a tear of the long head of the biceps
and a recurrent full-thickness tear of the rotator cuff involving the entire subscapularis tendon
with retraction.
In a report dated January 9, 2015, Dr. Henry noted that appellant had attempted to treat
his right shoulder conservatively, but had ultimately underwent open rotator cuff repair,
acromioplasty, arthroscopic labral debridement, and Mumford resection of the distal clavicle on
December 5, 2013. He noted that appellant experienced a setback in his right shoulder and was
experiencing increasing right shoulder pain as of March 7, 2014. Dr. Henry opined that the
recurrence of appellant’s right rotator cuff tear was a direct result of the July 31, 2013 work
incident. He advised that appellant had reached maximum medical improvement but that he
might require additional treatment in the future such as additional surgery, palliative physical
therapy, nonsteroidals, and possible cortisone injections. Dr. Henry also opined that appellant
was permanently disabled with regard to his right shoulder and was not capable of returning to
his usual job as a plumber due to the physical demands of that trade.
In a January 19, 2015 report, Dr. Kipnis noted that appellant continued to experience pain
and limited mobility in his right shoulder. He noted on examination that appellant had swelling
as well as clicking and popping in the shoulder. Dr. Kipnis requested authorization for a right
shoulder arthroscopy with debridement, subacromial decompression, and revision rotator cuff
repair.
In a March 4, 2015 report, Dr. Jonathan B. Ticker, a specialist in orthopedic surgery,
concurred with Dr. Kipnis’ recommendation for an additional right rotator cuff procedure,
although he noted that he needed to review the most recent MRI scan results. He advised that
appellant rated the severity of his pain as an 8 on a scale of 1 to 10.
In a March 31, 2015 report, Dr. Kipnis advised that appellant had a preoperative
evaluation for arthroscopic right shoulder surgery and was advised regarding the possible limited
benefits of arthroscopy with concurrent arthritis.
In an April 10, 2015 report, Dr. Hormozan Aprin, Board-certified in orthopedic surgery,
noted that appellant underwent a repeat MRI scan of the right shoulder and that Drs. Kipnis and
Ticker had recommended a repeat surgery. He noted that appellant was currently experiencing

4

disabling residuals related to his right shoulder, as his accepted condition had not resolved and he
needed further treatment. Dr. Aprin advised that appellant was partially disabled due to the right
shoulder condition and could return to part-time, sedentary work for four hours per day with
restrictions.
By decision dated April 22, 2015, OWCP denied appellant’s request for reconsideration
as it neither raised substantive legal questions, nor included new and relevant evidence sufficient
to require OWCP to review its prior decision. It noted that there was no basis for further review
of the December 19, 2014 decision given that he had not clarified the factual circumstances of
his alleged September 29, 2014 recurrence of disability.3
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.4 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.5
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, nor has he advanced a relevant legal argument not previously
considered by OWCP. Appellant submitted records he claimed were relevant and pertinent new
evidence, including the December 31, 2014, January 19 and March 31, 2015 reports from
Dr. Kipnis; the January 9, 2015 report from Dr. Henry; the March 4, 2015 report from
Dr. Ticker; and the April 10, 2015 report from Dr. Aprin. The Board has held that the
submission of evidence which does not address the particular issue involved in the case does not
constitute a basis for reopening the claim.6 This evidence appellant submitted in connection with
his February 11, 2015 reconsideration request is not relevant or pertinent to the issue on appeal;
i.e., whether he sustained a recurrence of disability as of September 29, 2014 caused or
aggravated by his accepted July 31, 2013 employment injury. The reports appellant submitted
provided findings on examination and generally indicated that he was experiencing right
shoulder pain attributable to the July 31, 2013 employment injury. However, they do not present
3

OWCP noted that appellant filed a Form CA-7 for the period October 6 through December 12, 2014, claiming
intermittent wage loss, with attached CA-7a forms showing four hours of work and four hours of compensation
claimed for October 6, 7, 8, and 9, 2014 and continuing. It noted that this claim and additional claims for
intermittent wage loss had been processed for payment. OWCP further found that the assertion by appellant’s
counsel that the December 19, 2014 decision warranted reconsideration on the additional basis that he sustained a
recurrence of disability beginning October 6, 2014 was not correct; it noted that no decision with appeal rights
regarding a recurrence of disability commencing October 6, 2014 had been issued, nor had a claim for recurrence of
disability as of that date been filed on forms prescribed by OWCP.
4

20 C.F.R. § 10.606(b)(3); see generally 5 U.S.C. § 8128(a).

5

Howard A. Williams, 45 ECAB 853 (1994).

6

See David J. McDonald, 50 ECAB 185 (1998).

5

an opinion as to whether appellant sustained any disability as of September 29, 2014.7
Appellant’s reconsideration request failed to show that OWCP erroneously applied or interpreted
a point of law, and failed to advance a point of law or fact not previously considered by OWCP,8
nor did he present relevant and pertinent new evidence. The Board therefore finds that OWCP
did not abuse its discretion in refusing to reopen appellant’s claim for a review on the merits in
its April 22, 2015 decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration on the merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

See Patricia G. Aiken, 57 ECAB 441 (2006).

8

The Board notes that appellant’s attorney reiterated his argument below that appellant sustained a recurrence of
disability beginning October 6, 2014, and that the medical evidence of record established that the recurrence of his
total disability starting October 6, 2014 was sustained as a result of injuries and conditions causally related to the
July 31, 2013 work injury. The Board finds that this argument has no merit as the record demonstrates that the
claim for recurrence of disability was dated October 22, 2014 and it was for September 29, 2014.

6

